DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claims 7-9 and 11-12 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A bagging system
A pallet loading system
A pallet securing system
A computing device
A control and information system
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following appears to be the corresponding structure for the above limitations:
A bagging system =  form fill seal machines para 0006 of PGPub
A pallet loading system = conveyor 114 and loading system 120 and pallet 121, para 0019 of PGPub
A pallet securing system = load securing device 130 with a stretch hood 131, film 132 and gathering fingers 133, para 0020 of PGPub
A computing device = control and information device 140, 150, 160, para 0021 of PGPub
A control and information system = a monitor 141, 151, 161, para 0022 of PGPub
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2013018074 of Bassi (henceforth Bassi) in view of USPGP# 20100071317 of Michels et al. Michels) and USPGP# 20160132046 of Beoughter et al. (henceforth Beoughter) and in further view of USPGP# 20100042445 of Nicosia (henceforth Nicosia).
Regarding claim 7 and 12, Bassi teaches a packaging system (Bassi: 100) for the packaging of bulk, granulate (Bassi: “granular product”), or flowable products in a plurality of bags (Bassi: 1) or pouches, said packaging system comprising: at least one of 
a bagging system (Bassi: 20), which produces from tubular material, the bags or pouches, that which are open at a top end thereof and which are then closed at the top end (Bassi: pg. 5, para 7-8 and pg. 6, para 1-3), 
a pallet loading system (Bassi: 30), which feeds in succession a plurality of the filled bags or pouches and the filled bags or pouches in a layer on a pallet (Bassi: 2), with plurality of the layers being stacked successively on the pallet (Bassi: fig. 2, pg. 6).
Bassi is silent on a pallet securing system, which covers a pallet stacked with the bags or pouches with a plastic film or wraps the bags or pouches with a foil.
However, Michels teaches a pallet securing system (Michels: apparatus shown in fig. 1) which covers a pallet (Michels: 3) stacked with the bags or pouches (Michels: 2) with a plastic film (Michels: 4) or wraps the bags or pouches with a foil. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the packaging system of Bassi with a pallet securing system as taught by Michels in order to give the bags a greater stability on the one hand, and on the other hand in order to protect the bags from atmospheric influences (Michels: para 0002). 
The combination of Bassi and Michels is silent on a system to determine and provide information about future events associated with the packaging of the bulk, granulate or flowable products with the at least one of the bagging system, the pallet loading system, and the pallet securing system, the system including a computing device and a storage device and a control and information system, the computing device being configured to retrieve and analyze information about past events from the storage device, to combine the retrieved and analyzed information about the past events, and to process the combined information to provide the information about the future events associated with the packaging and the control and information system including a screen or a terminal device that is located separate from the packaging system.
Beoughter teaches a system (Beoughter: 102, 104) for determining and providing information about future events associated with a processing plant (Beoughter: 10); the system including a computing device (Beoughter: 104) and a storage device (Beoughter: 102) and a control and information system (Beoughter: 112a-k, 820, 912a-c, 803a-b), with the computing device being configured to retrieve and analyze information about past events from the storage device (Beoughter: para 0074, see also par 0115, 0120, 0126-0127), to combine the retrieved and analyzed information about the past events, and to process the combined information to provide the information about the future events associated with the processing plant (Beoughter: para 0074, see also par 0115, 0120, 0126-0127) and the control and information system including a screen (Beoughter: 112a-k, 820, 912a-c, 803a-b) or a terminal device that is located separate from the packaging system (Beoughter: see figs. 9A-10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Bassi and Michels with the addition of a system for predicting future events as taught by Beoughter in order to prevent downtime and or failure of packaging machine by predicting/determining future maintenance needed on the packaging machine and alerting the operator if such a maintenance is needed. 
The combination of Bassi, Michels and Beoughter further teaches the input device being usable by a human operator of the packaging system to at least one of accept (Beoughter: para 0075 i.e. “The supervisor engine 106 may later determine that an maintenance worker carrying a UI device 112 is in the vicinity of the faulty valve, and request to assign the work item to the maintenance worker, who may, via the UI device 112, accept the work item”, para 0097 i.e. “the first user sees and selects the notification graphic, resulting in display of information pertaining to the created work item. The first user may select a graphic to indicate acceptance of the work item.”) or reject a task associated with the information about the future events, delegate to another human operator a task associated with the information about the future events (Beoughter: para 0097-0098 “A second user, in the control room and now logged into the workstation formerly occupied by the first user (or a different workstation), may notice that a critical O2 gas measurement associated with a furnace stack is dropping. The second user creates a work item requesting assistance with the furnace stack...” The work item may request that the first user take one or more pictures of the flame at the furnace”.  See also para 0100 “the second user may flag the work item for further review and create a maintenance ticket to have someone check the furnace at some point in the near future.” And other examples of assigning tasks to a welder as described in example 4 (par 0101-0103)), and amend and/or supplement the information about the future events (Beoughter: para 0098 (i.e. taking pictures), 0099 (recording audio and/or vibrations)) so as to provide for uninterrupted operation of the packaging system
The combination of Bassi, Michels and Beoughter, as shown above is silent on the screen or terminal device having a first display area being provided for a data filter on the screen or the terminal device, and a second display area being provided to display the information about future events.
However, Nicosia teaches a control and information system (Nicosia: 150, 152) having a first display area (Nicosia: fig. 5c, “Events” or fig. 5d, “tail numbers”, see also fig. 3) being provided for a data filter (Nicosia: “events” or “tail numbers”, see also fig. 3) on the screen or the terminal device, and a second display area being provided to display the information about future events (Nicosia: fig. 5e, “Alerts”, see also fig. 3 and 342). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the screen/terminal device of the combination of Bassi, Michels and Beoughter with separate display areas for data and future events as taught by Nicosia in order to allow easy and customizable access to those features which in turn makes it easier to use system. 
Regarding claim 8, as shown in claim 7, the combination of Bassi, Michels and Beoughter teaches wherein the future events are tasks, which an operator of the packaging system is to perform (Beoughter: para 0126).  
Regarding claim 9, as shown in claim 8, the combination of Bassi, Michels and Beoughter an indicator device (Beoughter: UI device 112), which transmits to the operator information about the future events (Beoughter: para 0075).  
Regarding claim 11, as shown in claim 7, the combination of Bassi, Michels and Beoughter teaches a second storage device (Beoughter: inherent storage device on UI device 112, see also para 0065-0070), which is used to save the information that is input by the operator.  
Response to Arguments
Applicant’s arguments filed on 12/9/2020 have been fully considered:
Applicant's arguments with respect to claims 7 and 12 have been considered but are moot because the arguments do not apply to the interpretation of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731